Citation Nr: 1216009	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for chronic bilateral hearing loss disability.  

3.  Entitlement to service connection for a chronic ear disorder to include an acoustic neuroma.  

4.  Entitlement to service connection for a chronic left eye disorder to include narrow angle glaucoma.  

5.  Entitlement to service connection for chronic skin cancer to include squamous cell carcinoma claimed as the result of herbicide, asbestos, and chemical exposure.  

6.   Entitlement to service connection for a chronic bilateral shoulder disorder to include injury residuals and rotator cuff tears.  

7.  Entitlement to service connection for a chronic muscle disorder to include muscle and tissue injury residuals.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to January 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Reno, Nevada, Regional Office (RO) which denied service connection for hyperlipidemia, PTSD, bilateral hearing loss disability, an acoustic neuroma, left eye narrow angle glaucoma, squamous cell carcinoma of the skin, rotator cuff tears of the shoulders, and muscle and tissue damage.  In March 2009, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In January 2010, the Board determined that the Veteran had withdrawn his claim of entitlement to service connection for chronic hyperlipidemia; dismissed that issue; and remanded the issues of service connection for a psychiatric disorder to include PTSD, bilateral hearing loss disability, an acoustic neuroma, a left eye disorder, skin cancer claimed as the result of herbicide and asbestos exposure, a bilateral shoulder disorder, and a disability manifested by tissue/muscle damage to the RO for additional action.  In October 2011, the Veteran was informed that the Veterans Law Judge who had conducted his March 2009 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not respond to the Board's notice.  

The Board has reframed the issues of service connection for a psychiatric disorder to include PTSD; bilateral hearing loss disability; an acoustic neuroma; a left eye disorder; skin cancer claimed as the result of herbicide and asbestos exposure; a bilateral shoulder disorder; and a disability manifested by tissue/muscle damage as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD; chronic bilateral hearing loss disability; a chronic ear disorder to include an acoustic neuroma; a chronic left eye disorder to include narrow angle glaucoma; chronic skin cancer to include squamous cell carcinoma claimed as the result of herbicide, asbestos, and chemical exposure; a chronic bilateral shoulder disorder to include injury residuals and rotator cuff tears; and a chronic muscle disorder to include muscle and tissue injury residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

An October 2011 written statement from the Veteran may be reasonable construed as an informal application to reopen his claim of entitlement to service connection for hyperlipidemia.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  

REMAND

The Veteran asserts that service connection for chronic PTSD, chronic bilateral hearing loss disability, a chronic acoustic neuroma, a chronic left eye disorder, a chronic bilateral shoulder disorder, and a chronic muscle disorder is warranted as the claimed disorders were incurred during a personal assault which included homosexual rape committed against him by a naval corpsman while aboard the U.S.S. Chemung.  He contends further that he sustained skin cancer due to his exposure to herbicide, asbestos, and other chemicals while performing his military duties.  The Veteran advances that his service treatment records may have been altered and/or destroyed by his assailant.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a VA examination for compensation purposes which addressed the nature and etiology of the claimed disorders.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the complex nature of the Veteran's claims and the plausible assertion that the Veteran's service treatment records may have been altered, the Board finds that a VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after 2010 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic acquired psychiatric disorder, bilateral hearing loss disability, ear disorder, left eye disorder, skin cancer, bilateral shoulder disorder, and claimed chronic muscle disorder after 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic acquired psychiatric disorder, bilateral hearing loss disability, chronic acoustic neuroma, chronic left eye disorder, skin cancer, and claimed chronic shoulder and muscle disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner or examiners should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner or examiners should advance opinions addressing the following questions: 

a.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic acquired psychiatric disorder had its onset during active service; is related to the Veteran's claimed inservice personal assault and homosexual rape; or otherwise originated during active service?  

b.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic bilateral hearing loss disability had its onset during active service; is related to the Veteran's inservice noise exposure and/or claimed inservice personal assault; or otherwise originated during active service?  

c.  Is it as likely as not (i.e., probability of 50 percent or greater) that any the Veteran's chronic acoustic neuroma had its onset during active service; is related to his inservice noise exposure and/or claimed inservice personal assault; or otherwise originated during active service?  

d.  Is it as likely as not (i.e., probability of 50 percent or greater) that the Veteran's chronic left eye disability had its onset during active service; is related to his claimed inservice personal assault; or otherwise originated during active service?  

e.  Is it as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin cancer had its onset during active service; is related to his military duties including his claimed inservice herbicide, asbestos, and chemical exposure; or otherwise originated during active service.  

f.  Is it as likely as not (i.e., probability of 50 percent or greater) that any that any identified chronic shoulder and/or muscle disorder had its onset during active service; is related to the Veteran's claimed inservice personal assault; or otherwise originated during active service.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

